Title: Samuel Adams to John Adams, 16 April 1784
From: Adams, Samuel
To: Adams, John


        
          My dear Sir
          Boston April 16 1784
        
        I have not receivd a Letter from you of a later Date than the 10th of Septr. last. Extracts of yours to D G of the same Date have been handed about, with a View, as I conceivd, of giving the Sanction of your opinion to that of others respecting the Tories. It is often inconvenient, perhaps unsafe, to trust ones Confidential Letters to

          indiscrete, however honest, Friends. Detachd Parts of them being given out, they may be made to bear a different Construction from what was intended, and answer the Purpose of interrested & designing Men. When the Recommendations of Congress in Pursuance of the 5th Article of the Treaty were receivd here, they were treated with great Decency & very seriously considerd. They were construed differently by Men of Sense, who were above the Influence of old Prejudices or of Party or Family Connections. This Difference, I supposed, was owing to certain Ambiguities in the Treaty, which I afterwards found had been acknowledgd in a joynt Letter to Congress of the 18th July, in which it appeard that our Negociators had studiously avoided any Expression in the Articles of the Treaty which shd amount to absolute Stipulations in Favor of the Tories. From the first Sight I had of the Articles, I have been of opinion that no such Construction could fairly be put upon them, but that it would finally lie with the several Legislatures of the States, how far it would be proper to show Lenity to them, and I was happy in being confirmd in this opinion by an Expression in your joynt Letter to Congress Septr 10th.—“it is much to be wished that the Legislators may not involve all the Tories in Banishment and Ruin, but that such Discrimination may be made as to intitle the Decisions to the Approbation of disinterested Men and dispassionate Posterity.” In this View I early inculcated Moderation and Liberality towards them, as far as could be consistent with that leading Principle of Nature which ought to govern Nations as it does Individuals, Self Preservation. I cannot think thatt all can be admitted consistently with the Safety of the Common wealth. I gave you my Reasons in my Letter of Nov. 4th. Nor can I beleive you intended to be understood universally in your private Letter above referrd to. Some of them would be useful & good Citizens; others, I beleive highly dangerous Our Act passed in the late Session of the General Court declares them all Aliens, and excludes those of them who in a former Act were called Conspirators from residing among us. It restores the Estates of others which have not been confiscated and refers their coming to reside within the Common wealth in the first Instance to the Governor with Advice of Council. The Licenses he may give are to be valid if approvd of by the General Court at the Session next after such Licence shall be given. It is thought that this will be a difficult Task for the Governor & Council, but a constant Attention to the publick Safety without Respect to Persons will prevent

Difficulties. “Much, says your joynt Letter, will depend upon our Negociations with England” The sooner a Commercial Treaty is settled with that Nation the better, as it appears to me. Our General Court, in the late Session, thought of making Retaliation on England for her prohibiting Importations from America into her West India Islands but in British Bottoms. They were sensible of the Difficulty in the Way of the United States coming into general Regulations of this Kind, & have written to their Delegates on the Subject. Should the States agree to give Congress a more extensive Power, it may yet be a great while before it is compleated; and Britain in the mean time seeing our Trade daily reverting to its old Channel, may think it needless and impolitick to enter into express Stipulations in favor of any Part of it while she promises herself the whole without them.
        I am fully in the Sentiment expressd in your joynt Letter Sept 10th, that now we have regular & constitutional Governments, popular Committees and County Conventions are not only useless but dangerous. They served an excellent Purpose & were highly necessary when they were set up. I shall not repent the small Share I then took in them. But what think you of the District & State Conventions of the Cincinnati, & of the Cincinnati in Congress assembled? Do not these Assemblies convene expressly to deliberate & adopt Measures on great and National Concerns proper only for the Cognizance of the United States in Congress assembled, and the different Legislators & officers of Government? And will they not, being an Order of Military Men, too soon proceed to enforce their Resolutions, not only to the lessening the Dignity of the States in the Eye of Europe, but the putting an End to their free Existence! The order is very unpopular here. By the inclosd you will see the Sentiments of our Genl Court. The Governor of So Carolina in a late Speech to his Assembly inveighs against them with the Vehemence of Luther.— Adieu
        
          SA
        
      